Exhibit 10.23

LOGO [g11216ex10_22and23.jpg]

Hand-Delivered

December 31, 2008

Jerome Rota

12396 Dormouse Rd.

San Diego, CA 92129

Re: Severance Agreement

Dear Jerome:

This letter agreement (the “Agreement”) embodies our proposed severance
agreement relating to your potential resignation of your employment with DivX,
Inc. (“DXN”) in Q1 2009. Unless your written acknowledgment and agreement is
delivered to me as a representative of DXN on or before December 31, 2008, this
proposal shall expire and be void and of no effect as of 12:00 am, January 1,
2009.

In the event of your resignation of employment with DXN during Q1 2009 or your
involuntary termination of employment with DXN during Q1 2009, in exchange for
your agreement to the terms contained in this Agreement below (the “Conditions”)
and subject to your continued adherence to the terms and conditions of the
confidentiality agreement entered into by and between you and DXN, DXN shall
deliver to you:

(i) 100% of your potential bonus for 2008 – i.e., a net payment of $43,368.75
reflecting a gross payment of $67,500 minus withholding for taxes (the “Bonus”)
provided that if such Bonus were already paid to you in the normal course of
business it shall not be paid to you again,

plus

(ii) a net payment $36,140.63 reflecting a gross payment of $56,250 minus
withholding for taxes;

provided, however, that, at DXN’s sole discretion, the amount payable to you, if
any, under the Change in Control Severance Benefit Plan entered into by and
between you and DXN may be reduced by the amount paid to you under this
Agreement.

The Conditions:

You agree to release DXN, as well as its past and present officers, directors,
employees, agents, and any affiliated entities (“Released Parties”), from any
and all liability related to or arising out of your employment with or
separation from DXN. This release specifically includes, but is not limited to,
any claims for wages, bonuses, benefits, or premium pay, wrongful discharge,
retaliation, breach of implied contract, breach of implied covenant of good
faith and fair dealing, harassment or discrimination and/or violation of any
statutes, rules, regulations or ordinances, whether federal, state or local,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, age claims under the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefits Protection Act of 1990, Section 1981 of
Title 42 of the United States Code, and the California Fair Employment and
Housing Act.

 

DivX. Inc.    4780 Eastgate Mall    t:+1.858.882.0600 San Diego, CA 92121   
f:+1.858.882.0601 USA    w: www.divx.com



--------------------------------------------------------------------------------

LOGO [g11216ex10_22and23.jpg]

Further, you agree that this release is to be interpreted broadly and includes
the waiver of all rights under California Civil Code section 1542, which
provides that:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

You represent and agree that, prior to the execution of this Agreement, you have
had the opportunity to discuss the terms of this Agreement with legal counsel of
your choosing.

By signing this Agreement, you are agreeing that you have not filed any claims
against DXN or any of the other Released Parties in any court or with any
governmental agency and, except as otherwise required or permitted by law, you
will not prosecute, nor allow to be prosecuted on your behalf, in any state or
federal court or administrative agency, any claim related to the matters
released in this Agreement.

In addition, you agree that you will return within ten (10) days of the
resignation of your employment all DXN property, data, and information belonging
to DXN and agree that you will not use or disclose to others any confidential or
proprietary information of DXN or the other Released Parties. You further agree
to comply with the continuing obligations set forth in the agreement you signed
with DXN regarding confidentiality. In addition, you agree to keep the terms of
this Agreement confidential between you and DXN, except that you may tell your
immediate family and your attorney or accountant, if any and as needed, or other
third parties if required by law; but in no event should you discuss this
Agreement or its terms with any current or prospective employee of DXN.

You also agree that you will not act in any manner that might damage DXN’s
business or reputation, or the business or reputation of any of the other
Released Parties. You further agree that you will not counsel or assist any
third parties, or their attorneys, in the preparation, presentation, or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against DXN and/or against any of the other
Released Parties, unless under a subpoena or other court order to do so. You
further agree that you will assist DXN, and its attorneys, in the preparation,
presentation, or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against DXN and/or against any of the
other Released Parties.

This Agreement is not an admission by DXN or the other Released Parties that
they have engaged, or are now engaging, in any unlawful conduct. DXN and the
other Released Parties specifically deny any liability and intend merely to
achieve an amicable separation by securing this release of all claims.

This Agreement shall be construed under the laws of the State of California,
both procedural and substantive. Any and all disputes or claims arising out of
or in any way related to this Agreement, including without limitation, fraud in
the inducement of this Agreement, or relating to the general validity or
enforceability of this Agreement, shall be submitted to final and binding
arbitration before an arbitrator of the American Arbitration Association in San
Diego County in accordance with the rules of that body. The prevailing party
shall be entitled to reasonable costs and attomeys’ fees. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. If any portion of this Agreement is found to be illegal or
unenforceable, such action shall not affect the validity or enforceability of
the remaining paragraphs or subparagraphs of this Agreement.

You acknowledge that you have been advised that you may take time to consider
this Agreement and that you were informed that you have the right to consult
with counsel regarding this Agreement. You acknowledge that you have had
sufficient time to consider the Agreement and to consult with counsel and that
you do not desire additional time.

This Agreement is intended to be a binding legal document. This Agreement,
together with the confidentiality agreement signed by you, sets forth the entire
agreement between you and DXN and shall be binding upon each party’s heirs,
representatives and successors and supersedes any prior agreement on this
subject. No amendments to this Agreement will be valid unless written and signed
by you and an officer of DXN.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

LOGO [g11216ex10_22and23.jpg]

If the foregoing terms and conditions are entirely satisfactory to you, please
date and sign the Agreement below and return the original to me.

 

Sincerely,

DivX, Inc.

By:

 

/s/ David J. Richter

 

David J. Richter

 

Executive Vice President

 

ACKNOWLEDGE AND AGREED:    

/s/ Jerome Rota

    December 31, 2008                     Jerome Rota     Date (Social Security
# [SSN])    



--------------------------------------------------------------------------------

LOGO [g11216ex10_22and23.jpg]

Hand-Delivered

February 2, 2009

Jerome Rota

12396 Dormouse Road

San Diego, CA 92129

Re: Acceptance of Resignation

Dear Jerome:

This letter will confirm our acceptance of your resignation of your employment
with DivX, Inc. (“DXN”) effective February 2, 2009 in accordance with the terms
and conditions set forth in the Severance Agreement entered into by you and DXN
dated December 31, 2008 (“Severance Agreement”).

Concurrent with this letter, I am delivering to you 2 checks totaling $5,421.11,
reflecting payment to you of $913.43 for salary through February 2, 2009 and for
PTO equal to 83.37 hours less applicable withholdings.

In addition, you shall receive those additional gross payments set forth in the
Severance Agreement, but please be advised that the net amount of those payments
will be different from the net amount reflected in the Severance Agreement due
to the difference between the tax withholding amounts for 2009 and those
calculated for 2008 due to necessary withholdings for Social Security among
other things. These withholdings will be set out in particularity in the
document that accompanies such payments. Accordingly, the following is an
accurate reflection of those additional payments taking into consideration the
2009 withholding calculations:

 

  (i) 100% of your potential bonus for 2008 – i.e. a net payment of $38,386.95
reflecting a gross payment of $67,500 minus withholding for taxes (the “Bonus”)
provided that if such Bonus were already paid to you in the normal course of
business it shall not be paid to you again,

Plus

 

  (ii) a net payment of 35,525.30 reflecting a gross payment of $56,250 minus
withholding for taxes.

Within thirty (30) days of the date of this Agreement, you will receive
notification from Benefits Coordinators Corp. (BCC) regarding your COBRA
benefits.

Please refer to the attached Closing Statement regarding the status of your
options and the time for exercising such options. If you have any questions,
please contact the stock administrator, Victoria Feroni (vferoni@divxcorp.com or
1-858-882-0633).

 

Sincerely, DivX, Inc. By:  

/s/ David J. Richter

  David J. Richter   EVP, Corporate Development and Legal

 

DivX. Inc.

  

4780 Eastgate Mall

   t:+1.858.882.0600

San Diego, CA 92121

   f:+1.858.882.0601

USA

   w: www.divx.com